537 F.2d 685
12 Fair Empl. Prac. Cas. (BNA) 1668,12 Empl. Prac. Dec. P 11,018Louis LONGO, Plaintiff-Appellee,v.CARLISLE DeCOPPET & CO., Defendant-Appellant.
No. 1135, Docket 76--7151.
United States Court of Appeals,Second Circuit.
Argued June 10, 1976.Decided June 23, 1976.

Ronald R. Coles, New York City (Coles & Weiner, New York City, Robert Hayhurst, Student, Fordham Law School, on the brief), for plaintiff-appellee.
James W. Rayhill, New York City (Carter, Ledyard & Milburn, Kenneth P. Clark, New York City, on the brief), for defendant-appellant.
Before FRIENDLY, FEINBERG and VAN GRAAFEILAND, Circuit Judges.
PER CURIAM:


1
Defendant appeals, pursuant to certification under 28 U.S.C. § 1292(b), from an order of the United States District Court for the Southern District of New York denying defendant's motion to dismiss plaintiff's Title VII sex-discrimination action for failure to state a claim.  Plaintiff alleged that he was fired because of the length of his hair, which would have been permissible on a female employee.  Although defendant disputes the factual premise of the suit (contending that Longo was fired for other reasons), it argues that even assuming the truth of his version, defendant did not violate Title VII.  We agree.


2
All four courts of appeals that have ruled on the question have held that requiring short hair on men and not on women does not violate Title VII.  Knott v. Missouri Pac. R.R., 527 F.2d 1249 (8th Cir. 1975); Willingham v. Macon Telegraph Publ. Co., 507 F.2d 1084 (5th Cir. 1975) (en banc), vacating 482 F.2d 535 (5th Cir. 1973); Backer v. California Land Title Co., 507 F.2d 895 (9th Cir. 1974), cert. denied, 422 U.S. 1046, 95 S. Ct. 2664, 45 L. Ed. 2d 699 (1975); Dodge v. Giant Food, Inc., 160 U.S.App.D.C. 9, 488 F.2d 1333 (1973); Fagan v. National Cash Register Co., 257 U.S.App.D.C. 15, 481 F.2d 1115 (1973).  Without necessarily adopting all of the reasoning of those opinions, we are content to abide by this unanimous result.


3
Judgment reversed with instructions to dismiss the complaint.